Citation Nr: 1233626	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-14 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for transitional cell bladder cancer, to include due to exposure to herbicides.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO denied the appellant's claim for entitlement to service connection for transitional cell bladder cancer and the appellant did not file a timely notice of disagreement with the rating decision.           

2.  In a March 2004  rating decision, the RO found that no new and material evidence had been received to reopen a claim of entitlement to service connection for transitional cell bladder cancer.  The appellant did not file a notice of disagreement and the decision became final. 

3.  In November 2005, the RO denied the appellant's claim to reopen his claim for transitional cell bladder cancer.  The appellant did not file a notice of disagreement and the decision became final.

4.  Evidence received subsequent to the November 2005 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for service connection for bladder cancer.


CONCLUSIONS OF LAW

1.  The March 2004 and November 2005 rating decisions are final as to the claim of entitlement to service connection for transitional cell bladder cancer.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has not been received since the November 2005 rating decision to reopen the claim of entitlement to service connection for transitional cell bladder cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.


Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claim, a letter dated in March 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.

The March 2009 letter provided notice of the information and evidence necessary to substantiate a service connection claim, as well as the elements of new and material evidence; however, the notice stated that the appellant's claim was previously denied in November 2005 because new and material evidence was not submitted.  The notice did not provide the specific reason new and material evidence was not submitted in November 2005.  Nevertheless, the Board finds that the appellant has not been prejudiced by this as the record demonstrates he had actual knowledge in this regard.  The March 2009 notice letter described the elements necessary to substantiate a claim for entitlement to service connection for bladder cancer.  The appellant was provided a copy of the April 2009 rating decision which described the reasons for the prior final denial.  Additionally, a statement of the case issued in February 2010 outlined the same information.  In a May 2009 notice of disagreement the appellant stated that he was exposed to Agent Orange in Vietnam and stated that he felt this exposure had caused the bladder cancer.  He requested that his medical records be reviewed.  His statements relate to establishing a nexus between his cancer and service.  A June 2011 letter from the appellant's former representative indicated that the appellant had been informed that he needed supporting medical evidence and had agreed to consult with his primary care physician regarding the development of this evidence.  Thus, the Board finds the appellant had actual knowledge of the evidence needed to substantiate his claim.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  In a March 2009 statement, the appellant stated that the only three physicians that he had seen for his bladder cancer were Viewmont Urology, Newton Family Physicians and the VA Medical Center in Salisbury.  These records have been associated with the claims file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

The appellant was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Id.; 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Id., 38 C.F.R. § 3.307(d)(6)(iii).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a regulatory presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.

III.   Analysis

The appellant contends that he is entitled to service connection for bladder cancer, to include due to exposure to Agent Orange in Vietnam.  For the reasons that follow, the Board finds that new and material evidence has not been received to reopen the appellant's claim.  

In an October 2002 rating decision, the RO denied entitlement to service connection for transitional cell bladder cancer, to include as a result of exposure to herbicides.  The RO found that there was no nexus between the appellant's bladder cancer and service or evidence that the appellant had bladder cancer within one year of service.  In July 2003, the appellant submitted another claim for entitlement to service connection for bladder cancer and Authorization and Consent forms for additional medical records.  As the July 2003 claim and additional records were received within one year of the October 2002 rating decision, it did not become final.  In a March 2004 rating decision, the RO confirmed the denial of the appellant's claim for entitlement to service connection for transitional cell bladder cancer.  The RO found that there was no evidence showing that the appellant's bladder cancer was incurred in or aggravated by military service.  The appellant received notice of the March 2004 rating decision in March 2004, which included notice of his right to appeal the decision.  The appellant did not appeal the March 2004 rating decision.  Thus, it became final.  38 U.S.C.A. § 7105.

In June 2005, the appellant submitted a claim to reopen his claim for entitlement to service connection for bladder cancer.  In a November 2005 rating decision, the RO denied the appellant's petition to reopen his claim for entitlement to service connection for transitional cell bladder cancer.  The RO found that new and material evidence had not been submitted because the appellant had not submitted evidence of a link between his bladder cancer and his exposure to herbicides.  The appellant received notice of the November 2005 rating decision in November 2005, which included notice of his rights to appeal the decision.  The appellant did not appeal the November 2005 rating decision.  Thus, it became final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the previous final denial included the appellant's service treatment records, VA treatment records through June 2005, private treatment records, including records from Newton Family Physicians, Northwestern Carolina Oncology and Hematology, and Viewmont Urology Records, and statements from the appellant.  The evidence added to the record subsequent to the last final denial in November 2005 includes additional VA treatment records and private treatment records.  

The VA treatment records added to the claims file date from January 2005 to February 2010.  As the records were not of record at the time of the November 2005 rating decision, they are new.  However, the Board finds that the VA treatment records are not material.  The appellant's VA treatment records note that he had a history of bladder cancer and that he was being followed by an outside urologist.  See March 2006, May 2007 VA treatment records.  A February 2009 VA treatment record indicates that the appellant reported he was in areas that had been sprayed with Agent Orange while serving in Vietnam.  The record also notes that he had a diagnosis of bladder cancer.  However, the appellant's VA treatment records do not indicate that there was a nexus between the appellant's bladder cancer and service.  Evidence that the appellant had a history of bladder cancer was previously of record at the time of the November 2005 rating decision.  Thus, as the VA treatment records do not indicate that there was a nexus between the appellant's bladder cancer and service, they do not raise a reasonable possibility of substantiating the claim and are not material.

Additional private treatment records from Newton Family Physicians and Viewmont Urology have also been associated with the claims file.  The Newton Family Physicians records are dated from January 2005 to present and are new, as they were not previously associated with the claims file.  However, the records are not material.  The Newton Family Physicians records indicate the appellant had a history of bladder cancer, but do not indicate that there is a nexus between his bladder cancer and service.  As the evidence does not indicate there is a nexus between the appellant's bladder cancer and service it does not raise a reasonable possibility of substantiating the claim and is not material.

Copies of Viewmont Urology records from 1996 through 2001 have also been associated with the claims file.  The records are duplicative of evidence previously in the claims file at the time of the last final rating decision in November 2005.  As the duplicate private treatment records are cumulative and redundant of evidence previously of record, they are not new and material.  

Viewmont Urology records dated from 2001 to 2008 have also been associated with the claims file.  The records are new, as they were not previously associated with the claims file.  However, the records are not material.  The records reflect that the appellant had a history of bladder cancer, but do not indicate that the bladder cancer was related to service.  As the Viewmont Urology records do not indicate that there was a nexus between the appellant's bladder cancer and service, they do not raise a reasonable possibility of substantiating the claim and are not material.   

Finally, the appellant has contended that his bladder cancer was related to his exposure to Agent Orange in service.  He submitted a map of Vietnam.  The appellant's service personnel records were previously associated with the claims file at the time of the last final rating decision in November 2005.  The records indicate the appellant served in Vietnam in 1966.  Thus, the appellant is presumed to have been exposed to Agent Orange.  Although a lay person may be competent to report the etiology of a disability, bladder cancer is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the appellant's statements are duplicative of the contentions he made prior to the last final rating decision in November 2005.  Therefore, his statements do not constitute new and material evidence to warrant reopening of his claim for service connection.  

After reviewing the evidence submitted by the appellant and added to the file since the November 2005 rating decision, the Board finds that it does not raise a reasonable possibility of substantiating the claim.  The new evidence, as described above, does not indicate that the appellant's bladder cancer was related to service, to include due to exposure to herbicides in Vietnam.  The new evidence does not indicate that the appellant had bladder cancer during his period of active duty or within one year of separation from service.  In the absence of evidence of a nexus between the appellant's bladder cancer and service, the Board concludes that the additional evidence is not new and material and the petition to reopen a claim for service connection for bladder cancer, to include as due to herbicide exposure, is denied.  Accordingly, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that the appellant's transitional cell bladder cancer is related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim for entitlement to service connection for transitional cell bladder cancer, to include as due to herbicide exposure, is not reopened.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


